 

Exhibit 10.1

  

InspireMD, Inc.

321 Columbus Avenue

Boston, Massachusetts 02116

 

January 16, 2016

 

Isaac Blech

21st Century Investors Group

1271 Avenue of the Americas, 16th Floor

New York, NY 10020

 

RE:            Offer to Join the Board of Directors

 

Dear Mr. Blech,

 

On behalf of InspireMD, Inc. (the “Company”), in recognition of our belief that
your skills, expertise and knowledge will prove helpful to the Company’s
progress, I am pleased to extend to you an offer to join the Company’s Board of
Directors (the “Board”) as a Class 3 director and as the Company’s vice
Chairman, with the term expiring at the 2017 annual meeting of stockholders,
commencing on January 22, 2016.

 

As compensation for your service on the Board, on April 30, 2016, you will be
granted ten-year options to purchase 780,000 shares of the Company’s common
stock at an exercise price equal to the closing fair market value of the
Company’s common stock on the date of grant. The options shall be exercisable
for cash or through a “cashless-exercise.” The options shall vest and become
exercisable as follows:

 

·195,000 options shall vest immediately upon the time of grant; and

 

·195,000 options shall vest each time upon the satisfaction of any of the
following milestones until all 780,000 options shall have vested:

 

othe Company raising at least $15 million through an equity offering (however,
if this goal is achieved following your appointment, but prior to April 30,
2016, this condition will be deemed satisfied on the date of grant);

 

othe Company’s market cap becoming equal to or greater than $25 million
(however, if this goal is achieved following your appointment, but prior to
April 30, 2016, this condition will be deemed satisfied on the date of grant);

 

othe Company receiving research coverage by three new analysts at a leading
investment bank (however, if this goal is achieved following your appointment,
but prior to April 30, 2016, this condition will be deemed satisfied on the date
of grant); or

 

othe tripling of the Company’s market cap from the date of appointment (however,
if this goal is achieved following your appointment, but prior to April 30,
2016, this condition will be deemed satisfied on the date of grant).

 

Notwithstanding the foregoing, in the event (i) of your death or permanent
disability, (ii) a change in control (as defined in the Company’s 2013 Lon-Term
Incentive Plan) or (iii) if you are asked to resign for any reason other than
cause (as defined in the Company’s form of Nonqualified Stock Option Agreement
under its 2013 Lon-Term Incentive Plan), these options shall vest immediately in
full.

 

 

 

 

The Company will reimburse you for any reasonable expenses incurred by you in
connection with your travel on behalf of the Company, provided that you furnish
the Company with invoices, with receipts and other appropriate supporting
documentation evidencing such expenses within 30 days of incurrence, and
otherwise comply with the Company’s travel and expense reimbursement policies as
may be in effect from time to time. Notwithstanding the foregoing, the Company
will not reimburse you for any single expense in excess of $6,500, or group of
related expenses that aggregate to more than $6,500, without the Chairman of the
Board’s prior consent.

 

In accepting this offer, you are representing to the Company that you do not
know of any conflict which would restrict your ability to consult with the
Company or serve on the Board and that you will not provide the Company with any
documents, records, or other confidential information belonging to other
parties.

 

Nothing in this offer or the stock option agreements should be construed to
interfere with or otherwise restrict in any way the rights of the Company and
the Company’s stockholders to remove any individual from the Board at any time
in accordance with the provisions of applicable law.

 

If the foregoing terms are agreeable, please indicate your acceptance by signing
this letter in the space provided below and returning this letter to the
Company. We look forward to your serving as a member of the Board.

 

  Sincerely,       InspireMD, Inc.         By: /s/ Sol J. Barer   Name: Sol J.
Barer, Ph.D.   Title: Chairman

 

Agreed and Accepted:

 

/s/ Isaac Blech

Isaac Blech

 

Date: January 16, 2016

 

 2 

 

